DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require “a first interlayer portion disposed proximate to the rear surface of the sputtering target, and a second interlayer portion disposed proximate to the front surface of the backing plate”. There is no support in the Specification for these broad amended portions. Examiner notes that support is present direct contact with the rear surface of the sputtering target, and the second interlayer portion in direct contact with the front surface of the backing plate’ (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Patent No. 6,619,537), as evidenced by ASM Material Data sheet and www.wikipedia.org, in view of Bolcavage et al (US Patent No. 6,579,431).
With respect to claims 1 and 7, Zhang discloses in fig. 1 a sputter target assembly [10] comprising a sputter target [12] with a first mating surface (i.e. rear surface) [14], a backing plate [16] with a second mating surface (i.e. front surface) [18], and an interlayer [20] disposed between the sputter target [12] and backing plate [16] (abstract; col. 4, lines 34-53). Fig. 1 further depicts the interlayer [20] comprises a first intermediate (i.e. interlayer) portion [22] bonded directly to the rear surface [14] of the sputter target [12] via diffusion bond from hot isostatic pressing, and a second intermediate (i.e. interlayer) portion [24] bonded directly to the front surface [18] of the backing plate [16] via diffusion bond from hot isostatic pressing (abstract; col. 4, lines 59-65), with the ‘diffusion bond from hot isostatic pressing’ being a ‘solid state’ bond as 
However Zhang is limited in that while the interlayer [20] comprises Ni-Cr, a concentration of Cr is not suggested.
Bolcavage teaches in fig. 1 a sputter target assembly [10] (abstract; col. 5, lines 1-24) similar to the sputter target assembly [10] of Zhang, wherein Bolcavage also depicts in fig. 1 an interface (i.e. interlayer) [16] between sputter target [12] and backing plate [14], with the interlayer [16] comprising a first interlayer portion [18] and a second interlayer portion [20] (col. 5, lines 5-17), similar to the interlayer [20] with first and second interlayer portions [22],[24] of Zhang. Bolcavage also teaches that the interlayer [16] comprises Ni-alloy (col. 3, lines 26-32), wherein the Ni-alloy is Ni-Cr with Cr at 1% (col. 7, lines 53-56).
It would have been obvious to one of ordinary skill in the art to incorporate 1% Cr as taught by Bolcavage as the concentration of Cr in the Ni-Cr of the interlayer of Zhang, since Zhang fails to specify the concentration of Cr, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Bolcavage has shown success in using 1% Cr in a Ni-Cr interlayer to form a sputter target assembly.
In summary, the combination of references Zhang and Bolcavage teaches the following: 
1) Zhang teaches the sputter target [12] comprises 6N (99.9999%) Cu, the backing plate [16] comprises Al 6061, and the interlayer [20] comprises Ni-1%Cr (the 1%Cr from Bolcavage) (col. 4, lines 40-46), wherein the Al 6061 comprises 95.85-98.56% Al, 0.15-0.40% Cu, and 0.04-0.35% Cr as evidenced by ASM Material Data sheet and www.wikipedia.org (see attached PTO-892); and
2) the first interlayer portion [22] is a first intermetallic phase (i.e. first mixture) formed by interdiffusion between the interlayer [20] and sputter target [12], while the second interlayer portion [24] is a second intermetallic phase (i.e. second mixture) formed by interdiffusion between the interlayer [20] and sputter target [12] (col. 3, lines 44-53; col. 4, lines 54-65), resulting in the first mixture comprising the Ni-1%Cr from the interlayer [20] and 99.9999% Cu from the sputter target [12], and the second mixture comprising the Ni-1%Cr from the interlayer [20] and 95.85-98.56% Al, 0.15-0.40% Cu, and 0.04-0.35% Cr from the backing plate [16].
Therefore according to 1) and 2) above, one of ordinary skill would either expect, or find obvious, the following:
the first mixture of the first interlayer portion [22] has a higher concentration of Cu (i.e. first material) than Cr (i.e. second material) due to the 99.9999% Cu of the sputter target [12] interdiffusing with the 1%Cr of the interlayer [20]; and

With respect to claim 2, the combination of references Zhang and Bolcavage has Zhang teaching in fig. 1 the interlayer [20] comprises a middle (i.e. third) interlayer portion [26] composed primarily of the Ni-1%Cr alloy (the 1%Cr from Bolcavage) between the first and second interlayer portions [22],[24] (col. 4, lines 65-67; col. 5, line 1), wherein the concentration of the first material of Cu decreases along an axis from the sputter target [12] to the backing plate [16] as discussed above in the rejection of claim 1, the axis being perpendicular to the rear surface [14] of the sputter target [12] and extending through the sputter target [12] to the backing plate [16].
With respect to claim 3, modified Zhang further discloses the interlayer [20] has a property gradient of material composition and/or material component as discussed above in the rejection of claim 1.
With respect to claim 5, modified Zhang further discloses the sputter target [12] is composed of 6N Cu, and the first interlayer portion [22] is composed of 6N Cu and Ni-1%Cr (the 1%Cr from Bolcavage) (col. 4, lines 40-46), as discussed above in the rejection of claim 1. Thus a coefficient of thermal expansion (CTE) of the sputter target [12] is considered to be within 500% of a CTE of the first interlayer [22] since both are composed of similar materials.
With respect to claim 6, modified Zhang further discloses the backing plate [16] is composed of Al 6061 which has a CTE of ~24 as evidenced by the ASM Material claim 1. Thus the CTE of the backing plate [16] is considered to be within 500% of a CTE of the second interlayer [24] since both are composed of similar materials.
With respect to claim 8, modified Zhang further discloses the interlayer [20] comprises a third material of Ni (col. 4, lines 45-46).
With respect to claims 9 and 10, modified Zhang further discloses the interlayer [20] comprises a third material of Ni (col. 4, lines 40-46), wherein the first interlayer portion [22] has either a higher or lower concentration of the third material than the second interlayer portion [24] since concentration is dependent on whether the sputter target assembly [10] is manufactured using uniform heating during the hot isostatic pressing, or increased temperature to either a side of the sputter target [12] or backing plate [16] during the hot isostatic pressing (col. 5, lines 36-67), with increased temperature expectantly resulting in increased interdiffusion between the sputter target [12]/first interlayer portion [22] or backing plate [16]/second interlayer portion [24]. In addition it has been held that differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical, since it is not inventive to discover optimum or workable ranges via routine experimentation (MPEP 2144.05, Section II, Part A).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Patent No. 6,619,537), as evidenced by ASM Material Data sheet and www.wikipedia.org, and Bolcavage et al (US Patent No. 6,579,431), as applied to claim 1 above, and further in view of Kuriyama et al (US Patent No. 6,732,909).
With respect to claim 4, the combination of references Zhang and Bolcavage is cited as discussed for claim 1. However the combination of references is limited in that while Zhang teaches the interlayer [20] has a preferred thickness of 1-100 microns (0.001-0.1 mm) in addition to other thicknesses (col. 5, lines 20-27), and Bolcavage teaches the interlayer of Ni-1%Cr is a foil of about 10-30 microns (abstract; 49-56), the other thicknesses are not specifically suggested.
Kuriyama teaches a backing plate diffusion welded (i.e. diffusion bonded) to a sputter target via an interlayer comprising a foil (abstract), wherein the foil has a preferred thickness of 10-100 microns, and a maximum thickness of up to about 1 mm (col. 4, lines 53-67; col. 5, lines 1-2).
It would have been obvious to one of ordinary skill in the art to incorporate a maximum thickness of up to 1 mm taught by Kuriyama for a maximum thickness of the interlayer of the combination of references, since the combination of references fails to specify a particular maximum thickness other than a preferred thickness, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Kuriyama has shown overlapping preferred thicknesses 10-100 microns with the combination of references, and a maximum thickness for the interlayer to diffusion bond a backing plate to a sputter target.

Response to Arguments
Applicant’s Remarks on p. 6-7 filed 2/11/2021 are addressed below.

112 Rejections
Claim 1 has been amended; this 1st paragraph rejection is maintained for the new reasoning set forth above in the rejection.

103 Rejections
On p. 6-7, Applicant argues that Zhang (with evidence from ASM Material Data sheet and Wikipedia.org) in view of Bolcavage, does not teach the Cr range being higher than the Cu range in the bond zone between the interlayer and Al6061 backing plate, and therefore does not teach the limitations of claim 1.
The Examiner respectfully disagrees. While Applicant is correct that the range of Cu was previously written as 0.15-0.04% Cu and should have been 0.15-0.4% Cu for Al6061 backing plate from the evidence of the ASM Material Data sheet and www.wikipedia.org, the evidence still teaches that the Al606 backing plate has the amount of Cu at 0.15% and the amount Cr at 0.35%, thus the amount of Cu is lower than the amount of Cr. Therefore Zhang (with the evidence from ASM Material Data sheet and Wikipedia.org) in view of Bolcavage teaches the limitations of claim 1.

Rejoinder
The request is noted.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6,071,389 being relevant for teaching a sputter target diffusion bonded to a backing plate via an interlayer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794